The Chancellor.
The bill charges adultery with two persons, whose names are mentioned, and with another whose name is unknown. There is no proof of the adultery with the two former, except the testimony of the complainant himself, which is incompetent. And as to the adultery with the person unknown, the only evidence on the subject is the testimony of two witnesses, one of whom says she saw the defendant at a German festival, under circumstances calculated to *484excite suspicion as to the propriety of her conduct, but no more. Nor is there any proof as to the residencé of the parties, or either of them, except that of the complainant, and he, under the statute, is not competent to prove it or anything except the marriage.
The bill will be dismissed.